DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s Request for Continued Examination dated December 28, 2021.  Claims 1 and 11 are currently amended and claims 1-14 remain pending in the application and have been fully considered by Examiner.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zuraski (20020199151 -- hereinafter Zuraski; see IDS dated 1/13/20) in view of Fey et al. (6901552 – hereinafter Fey).

	With respect to claim 1, Zuraski discloses An apparatus comprising: 
	processing circuitry to perform data processing in response to instructions (e.g., Figs. 3 and 9 and associated text, e.g., [0034], FIG. 3, a block diagram of one embodiment of a microprocessor 10 is shown.); 
	at least one control storage element to store internal state for controlling operation of the processing circuitry (e.g., Figs. 3, 6, 7A, particularly Instruction Cache 16 and Data Cache 28, and Fig. 9.); and 
	checksum generating circuitry to receive at least one item of internal state (e.g., Fig. 7B, particularly 182A, 184A, 188A [items of internal state] and associated text, e.g., [0016] In parity generation and checking logic; see also [0017] Similarly, the microprocessor may also include error checking and correction logic configured to generate error checking and correction code bits for the data bytes stored in the level two cache.) stored in said at least one control storage element following processing of a sequence of instructions by the processing circuitry, and to generate a checksum based on said at least one item of internal state (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0016] In one embodiment, the microprocessor may also include parity generation and checking logic that is configured to generate the parity bits for the instruction bytes stored in the level two cache; [0017] Similarly, the microprocessor may also include error checking and correction logic configured to generate error checking and correction code bits for the data bytes stored in the level two cache; [0079], Parity bit 180A may be calculated to generate either even parity or odd parity based on the sum of predecode bits 182A and instruction bytes 184A [generate a checksum based on said at least one item of internal state]; see also [0091], parity unit 402 may generate parity bits for instruction bytes 184A as they are read out of instruction cache 16 and written to level two cache 50. Similarly, level two cache may be configured to generate ECC bits for data bytes 188A as they are read out of data cache 28 and stored to level two cache 50. The remainder of the system may operate in a similar fashion to the embodiment of FIG. 7A; see also [0066], [0081-83], [0087], [0089], and [0100].); in which: 
	the checksum generating circuitry is configured to store said checksum in a diagnostic storage location (Id., particularly, [0079], Parity bit 180A may be calculated to generate either even parity or odd parity based on the sum of predecode bits 182A and instruction bytes 184A.) from which said checksum is accessible to a diagnostic control agent, said diagnostic control agent comprising at least one of [software executing on the  and an external diagnostic device [configured to probe bugs in the software or loss of performance] (e.g., Figs. 3, 6, and 7A-B, and 9 along with associated text, e.g., [0083], When the data is read back from memory, the parity circuit this time acts as a checker [diagnostic control agent].... The parity generator/checker circuit will be able to determine that one bit is incorrect... Advantageously, parity generation and checking may be performed in parallel with the reading and writing operation of the memory. Thus, parity generation and checking need not slow down the operation of the memory system. Error checking and correction codes may also be performed in parallel in some embodiments; [0101], Memory controller 410 may include parity unit 414, which is configured to generate and check parity for bytes coming from main memory 420 [said checksum is accessible to a diagnostic control agent, said diagnostic control agent comprising an external diagnostic device]; see and [0086-89] and [0091].).  
	Although Zuraski discloses an external diagnostic device (see above), it does not appear to explicitly disclose said diagnostic control agent comprising at least one of software executing on the processing circuitry and an external diagnostic device configured to probe bugs in the software or loss of performance. However, analogous art Fey teaches said diagnostic control agent comprising ... software executing on the processing circuitry (e.g., Figs. 2-4 and 6 along with associated text, e.g., col. 4:49-54, The column-oriented parity and a cyclically occurring parity check or the CRC check sum and a cyclic CRC calculation permit detecting errors in the address decoder as well as double bit errors and further errors. The checks or calculations, respectively, are preferably performed by a corresponding software [diagnostic control agent comprising software executing on processing circuitry].).


	With respect to claim 2, Zuraski also discloses in which the checksum generating circuitry comprises a selector to select said at least one item of internal state from among a plurality of items of internal state received from a plurality of control storage elements (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0086], stored to indicate what type of information is stored therein. The identifier bit 190 may be used by the demux 316 in order to select whether the output from parity checking unit 314 or error checking and correction unit 312 as output 320.); and the selector is configured to select said at least one item of internal state based on a selection control signal (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., Id.; see also [0087], Demux 316 may be configured to receive the indicator or data type bits 170 (e.g., bits 190 and 192) in order to select the output from parity checking unit 314 or ECC unit 312. ) which is set by the diagnostic control agent or generated based on configuration information set by the diagnostic control agent (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0086], Demux 316 may also be configured to assert or output an error interrupt signal 318 in response to receiving an error indication from parity checking unit 314 or error checking and correction unit 312.).

	With respect to claim 9, Zuraski also discloses in which the internal state stored in said at least one control storage element is inaccessible to the diagnostic control agent (e.g., Figs. .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Fey, as applied to claim 2 above, and further in view of Ozer et al. (20170075760 – hereinafter Ozer).

	With respect to claim 3, Zuraski also discloses in which the selection control signal is derived from a selection control value stored in a [software-writable register] (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0086], bit 190 may be used by the demux 316 in order to select whether the output from parity checking unit 314 or error checking and correction unit 312 as output 320; [0087], Demux 316 may be configured to receive the indicator or data type bits 170 (e.g., bits 190 and 192) in order to select the output from parity checking unit 314 or ECC unit 312.).
	To the extent that Zuraski in view of Fey does not appear to explicitly disclose software-writable register, this is taught by Ozer (e.g., Figs. 5 and 15-16 along with associated text, e.g., [0076], In general, each portion of the storage element 24 may simply be a collection of two or more bits which are combined to form the same parity value, regardless of the physical position of the corresponding bitcells or flip-flops in hardware or the logical layout when the register is accessed by software; [0077] The storage element 24 discussed above may be any kind of circuitry for storing a data value, such as a register, set of flip-flop, SRAM storage, or any other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Ozer because registers provide fast access and the invention of Ozer can have a “lower hardware cost” (see Abstract).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Fey, as applied to claim 1 above, and further in view of Karim et al. (20020095642 – hereinafter Karim).

	With respect to claim 4, Zuraski also discloses in which the checksum generating circuitry is configured to control whether the checksum is [updated] in response to the at least one item of internal state, based on a checksum [update] enable signal set by the diagnostic control agent or generated based on configuration information set by the diagnostic control agent (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0091], parity unit 402 may generate parity bits for instruction bytes 184A as they are read out of instruction cache 16 and written to level two cache 50. Similarly, level two cache may be configured to generate ECC bits for data bytes 188A as they are read out of data cache 28 and stored to level two cache 50. The remainder of the system may operate in a similar fashion to the embodiment of FIG. 7A; see also [0079] and [0086-87].).
	Although Zuraski in view of Fey does not appear to explicitly disclose updated or update, this is taught in analogous art, Karim (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0056], According to a preferred embodiment of the present invention, the output 236 with the new checksum value can be selectively coupled to the register one 102, as may be .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Karim because it provides an effective means to “improve the processing speed of incremental checksum operations in computing systems,” as suggested by Karim (see [00020]).

	With respect to claim 8, Zuraski also discloses in which the checksum generating circuitry is configured to generate a new value for the checksum [using a checksum function which depends on a previous value of the checksum] and the at least one item of internal state e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0016] In one embodiment, the microprocessor may also include parity generation and checking logic [checksum generating circuitry] that is configured to generate the parity bits for the instruction bytes stored in the level two cache; [0079], Parity bit 180A may be calculated to generate either even parity or odd parity based on the sum of predecode bits 182A and instruction bytes 184A; see also [0091], parity unit 402 may generate parity bits for instruction bytes 184A as they are read out of instruction cache 16 and written to level two cache 50. Similarly, level two cache may be configured to generate ECC bits for data bytes 188A as they are read out of data cache 28 and stored to level two cache 50. The remainder of the system may operate in a similar fashion to the embodiment of FIG. 7A; see also [0081-83], [0087], [0089], and [0100].).
Zuraski in view of Fey does not appear to explicitly disclose using a checksum function which depends on a previous value of the checksum. However, this is taught in analogous art, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Karim because it provides an effective means to “improve the processing speed of incremental checksum operations in computing systems,” as suggested by Karim (see [00020].)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Fey and Karim, as applied to claim 4 above, and further in view of Ozer.

	With respect to claim 5, Zuraski also discloses comprising circuitry to assert the checksum [update] enable signal in response to a write to [a software-writable register] (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0091], parity unit 402 may generate parity bits for instruction bytes 184A as they are read out of instruction cache 16 and written to level update (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0056], According to a preferred embodiment of the present invention, the output 236 with the new checksum value can be selectively coupled to the register one 102, as may be selected by a processor that operates with the incremental checksum circuit 100; see also [0003], if the devices make any changes to bits of information in the data packets then the device has to update the checksum information for such data packets; see also Abstract and [0053-55].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Karim for the same reason set forth above with respect to claim 4.
	To the extent that Zuraski in view of Fey and Karim does not appear to explicitly disclose software-writable register, this is taught by Ozer (e.g., Figs. 5 and 15-16 along with associated text, e.g., [0076], In general, each portion of the storage element 24 may simply be a collection of two or more bits which are combined to form the same parity value, regardless of the physical position of the corresponding bitcells or flip-flops in hardware or the logical layout when the register is accessed by software; [0077] The storage element 24 discussed above may be any kind of circuitry for storing a data value, such as a register, set of flip-flop, SRAM storage, or any other form of circuitry see also [0075].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Ozer because registers provide fast access and the invention of Ozer can have a “lower hardware cost” (see Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of , as applied to claim 1 above, and further in view of Ozer.

	With respect to claim 6, Zuraski in view of Fey does not appear to explicitly disclose in which the diagnostic storage location comprises a software-accessible register accessible to software executed by the processing circuitry.  However, this is taught in analogous art, Ozer (e.g., Figs. 5 and 15-16 along with associated text, e.g., [0076], In general, each portion of the storage element 24 may simply be a collection of two or more bits which are combined to form the same parity value, regardless of the physical position of the corresponding bitcells or flip-flops in hardware or the logical layout when the register is accessed by software; [0077] The storage element 24 discussed above may be any kind of circuitry for storing a data value, such as a register, set of flip-flop, SRAM storage, or any other form of circuitry; [0075], as shown in FIG. 15 it is also possible for the parity storage element to be a portion of the same storage element 24 used to store the state indicating value A, B..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Ozer because registers provide fast access and the invention of Ozer can have a “lower hardware cost” (see Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Fey, as applied to claim 1 above, and further in view of Read et al. (4885739 – hereinafter Read).

	With respect to claim 7, Zuraski in view of Fey does not appear to explicitly disclose trace circuitry to monitor data processing by the processing circuitry and to output, to a trace buffer, trace data indicative of properties of, or events occurring during, the data processing performed by the processing circuitry; in which: the diagnostic storage location comprises the trace buffer.  However, this is taught in analogous art, Read (e.g., col. 15:29-38, When a TNC 78 initiates either a service request or a release request, it may set a bit indicating that a trace is to be performed on all the transactions caused by the request. The trace function is used by the maintenance software for fault isolation, i.e., to determine the point at which communications between boards are interrupted. The trace bit is transmitted along with the request and causes each board that handles the request to store all associated information in the trace buffers, which are available via the maintenance shell; col. 42:16-22, A trace indicator signal is also available on the connection control bus 111. When the trace signal is set for bus cycle, both GWY addresses, parity bits, and trace signal transmitted in that cycle are loaded into trace buffers [diagnostic storage location comprises the trace buffer] on both TIN halves. A "trace complete" flag is set to indicate that the buffer has been loaded.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Read because tracing provides an effective means of fault isolation, as suggested by Read (see col. 15:32-35).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Fey, as applied to claim 1 above, and further in view of Burger et al. (20170083326 – hereinafter Burger).

	With respect to claim 10, Zuraski in view of Fey does not appear to explicitly disclose in which the at least one control storage element comprises at least one of: register hazarding circuitry to store register tracking information for detecting register hazards between respective instructions processed by the processing circuitry; memory hazarding circuitry to store address tracking information for detecting address hazards between respective memory access requests to be serviced by a memory system; a cache buffer to store information on requests awaiting servicing by a cache, data awaiting allocation into the cache, or data awaiting writeback to memory; bus control circuitry to store information on bus requests made on a bus; and a memory controller to store information on memory access requests made to a memory.  However, this is taught in analogous art, Burger (e.g., Figs. 1-2 and 14 along with associated text, e.g., [0059], an instruction block can be committed when the register writes are written to as the register file, the stores are sent to a load/store unit or memory controller, and the commit signal is generated; [0092], In some examples, memory load and store instructions access memory during execution of the instruction block, but additional hardware catches memory hazard conditions (e.g., read after write hazards) to ensure that the main memory appears as if the instructions were executed according to their relative ordering; [0123], 1460, and one or more communication connection(s) 1470. An interconnection mechanism (not shown) such as a bus, a controller, or a network, interconnects the components of the computing environment 1400; [0134], In some examples, the register file raises a signal or stalls execution of instruction blocks depending on values of write masks and register write vectors indicating a register hazard.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Burger because it “can realize performance enhancement,” as suggested by Burger (see [0029]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in .

	With respect to claim 11, Zuraski discloses A method for diagnostic testing of an apparatus comprising processing circuitry to perform data processing in response to instructions (e.g., Figs. 3 and 9 and associated text, e.g., [0034], FIG. 3, a block diagram of one embodiment of a microprocessor 10 is shown.), and at least one control storage element to store internal state for controlling operation of the processing circuitry (e.g., Figs. 3, 6, 7A, particularly Instruction Cache 16 and Data Cache 28, and Fig. 9.); 
	the method comprising: 
	controlling checksum generating circuitry of the apparatus to generate a checksum based on at least one item of internal state stored in said at least one control storage element following processing of a sequence of instructions by the processing circuitry (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0016] In one embodiment, the microprocessor may also include parity generation and checking logic [checksum generating circuitry] that is configured to generate the parity bits for the instruction bytes stored in the level two cache; [0079], Parity bit 180A may be calculated to generate either even parity or odd parity based on the sum of predecode bits 182A and instruction bytes 184A [controlling checksum generating circuitry of the apparatus to generate a checksum based on at least one item of internal state stored in said at least one control storage element following processing of a sequence of instructions by the processing circuitry]; see also [0091], parity unit 402 may generate parity bits for instruction bytes 184A as they are read out of instruction cache 16 and written to level two cache 50. Similarly, level two cache may be configured to generate ECC bits for data bytes 188A as they are read out of data cache 28 and stored to level two cache 50. The ; 	
	a diagnostic control agent reading the checksum generated by the checksum generating circuitry from a diagnostic storage location accessible to a diagnostic control agent, where the diagnostic control agent comprises at least one of [software executing on the processing circuitry] and an external diagnostic device [configured to probe bugs in the software or loss of performance] (e.g., Figs. 3, 6, and 7A-B, and 9, along with associated text, e.g., [0083], When the data is read back from memory, the parity circuit this time acts as a checker [diagnostic control agent].... The parity generator/checker circuit will be able to determine that one bit is incorrect; [0101], Memory controller 410 may include parity unit 414, which is configured to generate and check parity for bytes coming from main memory 420 [a diagnostic control agent reading the checksum generated by the checksum generating circuitry from a diagnostic storage location accessible to a diagnostic control agent, where the diagnostic control agent is an external diagnostic device]; see and [0086-89] and [0091].); and 
	[comparing the checksum read from the diagnostic storage location with a target value] to determine whether an event of interest occurred during the processing of the sequence of instructions by the processing circuitry (e.g., Figs. 3, 6, and 7A, and 7B, particularly,  along with associated text, e.g., [0083], When the data is read back from memory, the parity circuit this time acts as a checker.... The parity generator/checker circuit will be able to determine that one bit is incorrect [determine whether an event of interest occurred during the processing of the sequence of instructions by the processing circuitry]... Advantageously, parity generation and checking may be performed in parallel with the reading and writing operation of the memory. Thus, parity generation and checking need not slow down the operation of the memory system. .
	Although Zuraski discloses an external diagnostic device (see above), it does not appear to explicitly disclose said diagnostic control agent comprising at least one of software executing on the processing circuitry and an external diagnostic device configured to probe bugs in the software or loss of performance. However, analogous art Fey teaches said diagnostic control agent comprising ... software executing on the processing circuitry (e.g., Figs. 2-4 and 6 along with associated text, e.g., col. 4:49-54, The column-oriented parity and a cyclically occurring parity check or the CRC check sum and a cyclic CRC calculation permit detecting errors in the address decoder as well as double bit errors and further errors. The checks or calculations, respectively, are preferably performed by a corresponding software [diagnostic control agent comprising software executing on processing circuitry].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Zuraski with the invention of Fey so that “the circuit design effort and costs is considerably lower,” as suggested by Fey (see col. 1:46-50).  
	Although Zuraski discloses using parity bits, i.e. checksum, to detect errors, it does not appear to explicitly disclose comparing the checksum read from the diagnostic storage location with a target value.  However, this is taught in analogous art, Nakai (e.g., 2 and 4-8 along with associated text, e.g., [0056], After the syndrome bits are generated by the ECC module 220, they may be compared to the parity bits [checksum] to determine whether there is an error.)


	With respect to claim 12, Zuraski also discloses selecting, based on selection control information set by the diagnostic control agent, said at least one item of internal state from among a plurality of items of internal state stored in a plurality of control storage elements of the apparatus (e.g., Figs. 3, 6, and 7A-B along with associated text, e.g., [0086], stored to indicate what type of information is stored therein. The identifier bit 190 may be used by the demux 316 in order to select whether the output from parity checking unit 314 or error checking and correction unit 312 as output 320. Demux 316 may also be configured to assert or output an error interrupt signal 318 in response to receiving an error indication from parity checking unit 314 or error checking and correction unit 312; [0087], Demux 316 may be configured to receive the indicator or data type bits 170 (e.g., bits 190 and 192) in order to select the output from parity checking unit 314 or ECC unit 312.).

	With respect to claim 13, Nakai further discloses A non-transitory storage medium storing a computer program for controlling an apparatus to perform the method of claim 11 ([0132], Processor 1210 may, for example, be configured to execute computer-readable instructions stored in memory array 100-b to cause device 1205 perform various functions or tasks; see also [0172]; see also the reaction of claim 11 above.).
.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zuraski in view of Fey and Nakai, as applied to claim 13 above, and further in view of Tan et al. (20190250969 – hereinafter Tan).

	With respect to claim 14, Zuraski in view of Fey and Nakai does not appear to explicitly disclose in which the computer program comprises a software test library (STL) program.  However, this is taught in analogous art, Tan ([0002], [0002] Self-test by software, also known as Software Test Library (STL), is a method for providing diagnostic coverage for safety-related integrated circuits (ICs). An STL is an SW program which is periodically executed in the field by a processing unit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Tan because “STLs are suitable for circuits that have limited or no hardware (HW) diagnostic measures and may also be used to complement safety mechanisms of integrated circuits that have HW support for safety,” as suggested by Tan (see [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Wang et al. “TaintScope: A Checksum-Aware Directed Fuzzing Tool .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192 

/S. Sough/SPE, Art Unit 2192